Citation Nr: 1550204	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches, claimed as secondary to sleep apnea.

4.  Entitlement to service connection for high blood pressure, claimed as secondary to sleep apnea.

5.  Entitlement to service connection for a stroke, claimed as secondary to sleep apnea.

6.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath, claimed as secondary to sleep apnea.

7.  Entitlement to service connection for residuals of trauma to chest and breast plate, claimed as musculoskeletal condition and chronic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

The issues of entitlement to service connection for sleep apnea, for headaches, a respiratory disorder claimed as shortness of breath, high blood pressure, and stroke claimed as secondary to sleep apnea, and for residuals of chest trauma are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service connection for a heart disability.  The Veteran did not appeal this decision.

2.  Evidence submitted since the August 2000 decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application with respect to whether new and material evidence has been received to reopen a claim for service connection for a heart disability.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim for service connection for a heart disability to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also informed the Veteran in this letter as to what qualifies as new and material evidence with respect to his application to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, afforded him a VA examination.  He was further provided the opportunity to testify at a Board hearing which he attended in May 2015.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO initially denied service connection for a heart condition in August 2000.  The Veteran did not appeal this rating decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, only evidence presented since the last final denial in August 2000 will be evaluated in the context of whether new and material evidence has been received.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the denial in August 2000, the RO considered the Veteran's service treatment records.  These records show that he was seen in an emergency room in June 1993 complaining of chest pain.  Atypical chest pain was diagnosed at that time which was noted to sound more musculoskeletal in origin.  A myocardial perfusion test performed at that time revealed mild ischemia of the anterior wall.  Cardiac catheterization revealed normal coronary arteries, and echocardiogram revealed normal left ventricular function.  Arteriosclerotic heart disease was ruled out.  These records further include an electrocardiogram (EKG) dated in January 1994 showing marked sinus arrhythmia.  In addition, these records show that the Veteran denied on various dental and medical history forms a having a history of heart disease.  The RO also considered a December 1999 VA heart examination report containing the Veteran's report that his chest discomfort was less frequent and severe than it had been in "1995".  No cardiovascular disease was found on examination at that time. The basis of the August 2000 decision was that the evidence regarding a heart condition failed to show a disability for which compensation may be established.  See 38 C.F.R. § 3.303.

Evidence submitted after the August 2000 final denial included medical records showing additional complaints of chest pain, including an October 2006 record reflecting the Veteran's reports of recurrent chest pain.  The Veteran was diagnosed at this time as having atypical chest pain which was not cardiac in nature.  Subsequent treatment records in 2010 and 2011 from the Department of the Air Force, 56th Medical Operations Squadron, do not reflect a diagnosis of a heart disability.  The RO also received two medical reports from the Department of the Air Force, 56th Medical Operations Squadron, dated in February 2011 and March 2013.  These reports, from a Physician Assistant (PA) and physician, respectively, note that the Veteran's service treatment records were reviewed and contain opinions that the Veteran's chest wall pain was chronic and a residual of blunt force trauma.  The physician in March 2013 also reported that he strongly suspected that the pain was neuritic in nature.

After considering the above-noted evidence submitted after August 2000, the Board finds that the additional evidence received does not bear substantially upon the specific matter under consideration with respect to a heart disability and does not meet the low threshold of Shade.  That is, the evidence does not relate to a fact necessary to establish service connection, including showing a heart disability.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for a heart disability are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for a heart disability is denied.

REMAND

The service treatment records indicate that the Veteran experienced a blunt force injury to his chest in service resulting in rib fractures and dislocations along the left sternocostal margin and that he complained of and was treated for atypical chest pain in 1993 that was noted to sound more musculoskeletal in origin. There is recent medical evidence relating chronic chest pain to service.  Accordingly, the Veteran should be afforded a VA examination that addresses whether he has chronic chest pain related to service or an incident therein.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In addition to the Veteran's statements and testimony regarding his sleep problems in service, he submitted statements from a fellow serviceman and his spouse attesting to his sleep problems in service.  In addition, he has a present diagnosis of sleep apnea, and there are medical records in February 2011 and March 2013 that relate his sleep apnea to service.  Additionally, with respect to the claim for service connection for a respiratory disorder claimed as shortness of breath, the Veteran's service treatment records include pulmonary function tests consistent with small airways obstructive disease in October 1991, borderline to normal findings in August 1991, and mild obstructive disease in January 1994.  Postservice, he was diagnosed during a January 2012 consult as having chronic obstructive pulmonary disease (COPD).  His shortness of breath was noted at that time to be possibly secondary to chest trauma versus asthma versus deconditioning.  Accordingly, the Veteran should be afforded a VA examination in order to obtain an etiological opinion based on a complete review of the Veteran's medical history/claims file and examination findings.  38 U.S.C.A. § 5103A(d). 

To the extent that the Veteran asserts that his claims for service connection for headaches, sore throats, high blood pressure, a respiratory disorder claimed as shortness of breath and stroke are secondary to his sleep apnea, these claims are deferred pending the outcome of the claim for service connection for sleep apnea.  This is in light of the possible impact that the outcome of the claim for service connection for sleep apnea could have on these remaining pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical examiner regarding his claim for service connection for residuals of trauma to chest and breast plate, claimed as musculoskeletal condition and chronic pain.  The Veteran's electronic folder including a copy of this remand should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any heart diagnosis(es) was(were) incurred during any period of service, or were caused by any incident therein.  The examiner should provide a medical explanation based on the specific facts and evidence in this case.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should explain why speculation is required.

2.  Schedule the Veteran for a VA examination with an appropriate medical examiner regarding his sleep apnea.  The Veteran's electronic folder including a copy of this remand should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that sleep apnea was incurred during any period of service, or was caused by any incident therein.  The examiner should provide a medical explanation based on the specific facts and evidence in this case.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should explain why speculation is required.

3.  Schedule the Veteran for a VA examination with an appropriate medical examiner regarding the diagnosis(es) and etiology of his respiratory disorder.  The Veteran's claims folder and a copy of this remand should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any respiratory diagnosis(es), to include COPD, was(were) incurred during any period of service, or were caused by any incident therein.  The examiner should provide a medical explanation based on the specific facts and evidence in this case.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should explain why speculation is required.

4.  Finally, after performing any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


